Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18, 20, 21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zaseybida et al ‘431 (US 2019/0256431). Zaseybida et al ‘431 discloses a bioavailable mineral fertilizer comprising microbe-coated granules, wherein the microbes include microalgae and mycorrhizae. (See Paragraphs [0149], [0150], [0151], [0166] and [0169].) The difference between the composition disclosed by Zaseybida et al ‘431, and that recited in claims 14-18, 20, 21 and 26-28, is that Zasaeybida et al ‘431 does not disclose that the coated granules should comprise 0.5% to 5.0% w/w microalgae or 0.5% to 5.0% w/w mycorrhizae. It would be obvious to provide either 0.5% to 5.0% w/w microalgae or 0.5% to 5.0% w/w mycorrhizae in the coated granules of Zaseybida et al ‘431. One of ordinary skill in the art would be motivated to do so, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the microalgae or mycorrhizae. Regarding claim 16, Zaseybida et al ‘431 discloses in Paragraph [0131] that the composition may include endo/ecto mycorrhizae. Regarding claims 17 and 18, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of endomycorrhiza to include as the mycorrhiza in the composition of Zaseybida et al ‘431. Regarding claims 20 and 21, the coating in the composition of Zaseybida et al ‘431 would presumably be at a neutral pH level, since there is no indication in the reference that it would be acidic or alkaline.

Claims 1-5, 9, 10, 12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zaseybida et al ‘431.  Zaseybida et al ‘431discloses a method for forming a bioavailable mineral fertilizer comprising microbe-coated granules, wherein the microbes include microalgae and mycorrhizae. (See Paragraphs [0149], [0150], [0151], [0166] and [0169].) The difference between the process disclosed by Zaseybida et a ‘431l, and that recited in claims 1-5, 9, 10, 12 and 23-25, is that Zaseybida et al ‘431 does not disclose that the coated granules should comprise 0.5% to 5.0% w/w microalgae or 0.5% to 5.0% w/w mycorrhizae and are formed by preparing solutions of microalgae and mycorrhizae and applying the solutions to the carrier granules. It would be obvious to provide either 0.5% to 5.0% w/w microalgae or 0.5% to 5.0% w/w mycorrhizae in the coated granules of Zaseybida et al ‘431. One of ordinary skill in the art would be motivated to do so, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the microalgae or mycorrhizae to provide in the coating.  It would also be obvious from Zaseybida et al ‘431 to apply solutions of the microalgae and mycorrhizae to the granules to form the coating, since Zaseybida et al ‘431 discloses in Paragraph [0149] that the granules are spray coated, which would suggest that the granules are coated with a solution of the coating material. One would appreciate that the spraying technique disclosed in Paragraph [0149] would require a coating solution. It would be further obvious to dry the coated granules, since Zaseybida et al  ‘431 discloses in Paragraph [0031] that the mineral-rich nutrition may be formulated in dry powder/granular applications. Regarding claims 3-5, Zaseybida et al ‘431 discloses in Paragraph [0131] that the composition may include endo/ecto mycorrhizae. Regarding claims 4 and 5, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of endomycorrhizae to include as the mycorrhiza in the composition of Zaseybida et al ‘431. Regarding claims 9 and 23-25, Zaseybida et al ‘431 discloses in Paragraph [0149] that the core mineral may be bentonite and/or zeolite.  Regarding claims 10 and 12, the coating in the composition of Zaseybida et al ‘431 would presumably be at a neutral pH level, since there is no indication in the reference that it would be acidic or alkaline.
The Zettler Declaration filed under 37 C.F.R. 1.132 on January 6, 2022 has been considered, but is not convincing of error in the rejection of claims 1-5,9,10,12,14-18, 20, 21 and 23-25. The Declaration provides evidence of synergistic results for the combination of mycorrhizae and microalgae on a carrier. (See particularly Paragraph 8 of the Declaration, and Exhibit A.) However there is no indication in the Declaration as to the amounts of the mycorrhizae and microalgae which were utilized, and Zaseybida et al ‘431 discloses the combination of mycorrhizae and microalgae in Paragraphs [0131] and [0132], respectively.  There is no evidence provided in the Declaration that utilization of 0.5% to 5.0% w/w microalgae in combination with miniscule amounts of mycorrhizae, or 0.5% to 5.0% w/w mycorrhizae in combination with miniscule amounts of microalgae, would provide synergistic results. Accordingly the rejection of claims 1-5,9,10,12,14-18, 20, 21 and 23-25 over Zaseybida et a ‘431 is maintained.
Claims 6-8, 11, 13, 19 and 22 are objected to as based on rejected parent claims, and would be allowed if written in independent form.
             Zaseybida et al ‘634 (US 2016/0200634) is made of record as constituting a substantial duplicate of Zaseybida et al ‘431.
              The following is a statement of reasons for the indication of allowable subject matter:  Zaseybida et al (US 2019/0256431) discloses a bioavailable mineral fertilizer comprising microbe-coated granules, wherein the microbes include microalgae and mycorrhizae. (See Paragraphs [0149], [0150], [0151][0166] and [0169].) However there is no teaching, disclosure or suggestion in Zaseybida et al to provide the  microalgae in an amount of 0.5% to 5.0% w/w, the mycorrhizae in an amount of 0.5% to 5.0% w/w, and moisture in an amount of 6% to 12% w/w in the granules. Nor would there be any motivation from the prior art to do so, since there is no indication in Zaseybida et al that the amounts of microalgae, mycorrhizae and moisture would be result-effective variables, or any guidance as to the amounts of these components to provide. Accordingly claims 6-8 and 19 are not rejected over Zaseybida et al. Regarding claims 11, 13 and 22, there is no teaching, disclosure or suggestion in Zaseybida et al to prepare the microalgae and mycorrhizae solutions to a pH level of between 6.0 to 6.5. Nor would there be any motivation from the prior art to do so. Accordingly claims 6-8, 11, 13, 19 and 22 are not rejected over Zaseybida et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736